Case 0:20-cv-62496-MGC Document 80 Entered on FLSD Docket 04/12/2021 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-62496-Civ-COOKE/HUNT

  HAYWARD INDUSTRIES, INC,

         Plaintiff,

  vs.

  FLORIDA SUNSEEKER,
  JRDEACON LLC, SUNSEEKER LED LLC,
  and JEFFREY DEACON,

        Defendants.
  ___________________________________/

                           ORDER DENYING MOTION TO DISMISS
         THIS MATTER is before the Court on Defendants’ Motion to Dismiss (“Motion”)
  (ECF No. 63).
         Plaintiff brings this action against Defendants asserting a number of claims including
  false advertising, trademark infringement, counterfeiting, and unfair competition under
  Florida state law and the Lanham Act. After transfer from the District of New Jersey,
  Defendants move this Court to dismiss the Complaint as a shotgun pleading in violation of
  Rules 8 and 10 of the Federal Rules of Civil Procedure. See ECF No. 63. The Court has
  reviewed the Complaint and disagrees that it is a shotgun pleading warranting dismissal.
         The Complaint “include[s]…short and plain statement[s] of the claim[s] showing
  that [Plaintiff] is entitled to relief.” Weiland v. Palm Beach County Sheriff ’s Office, 792 F.3d
  1313, 1320 (11th Cir. 2015) (internal quotations and citations omitted). As permitted under
  Rule 10(b) and (c), the Complaint also states Plaintiff ’s claims in numbered paragraphs that
  are limited, as far as practicable, to a single set of circumstances. Id. “A dismissal under
  Rules 8(a)(2) and 10(b) is appropriate where it is virtually impossible to know which
  allegations of fact are intended to support which claim(s) for relief.” Weiland, 792 at 1325.
  “No such virtual impossibility exists in this case.” Id. Consequently, Defendants’ Motion
  (ECF No. 63) is DENIED.




                                                    1
Case 0:20-cv-62496-MGC Document 80 Entered on FLSD Docket 04/12/2021 Page 2 of 2

  DONE and ORDERED in chambers, Miami, Florida, this 12th day of April 2021.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of record




                                           2
